                                                                    FILED IN THE
                                                                U.S. DISTRICT COURT
                                                          EASTERN DISTRICT OF WASHINGTON
 1
                                                           Sep 30, 2019
 2                                                             SEAN F. MCAVOY, CLERK




 3

 4

 5                         UNITED STATES DISTRICT COURT
                                                                                  FILED IN THE
                         EASTERN DISTRICT OF WASHINGTON                       U.S. DISTRICT COURT
 6                                                                      EASTERN DISTRICT OF WASHINGTON




 7                                                                       Sep 30, 2019
                                                                              SEAN F. MCAVOY, CLERK
      THE ESTATE OF BERNARD
 8    BAKKEN; and IRENE BAKKEN,                 NO: 2:18-CV-323-RMP
      Special Administrator for the Estate
 9    of Bernard Bakken,                        ORDER OF DISMISSAL WITH
                                                PREJUDICE
10                             Plaintiffs,

11          v.

12    AVISTA CORPORATION, a
      Washington corporation,
13
         Defendant/Third Party Plaintiff,
14
          v.
15
      DCT CHAMBERS TRUCKING
16    LTD; and RELATED ENTITIES,

17                Third Party Defendants.

18

19         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss, ECF No.

20   38. Having reviewed the stipulated motion and the record, the Court finds good

21   cause to approve dismissal. Accordingly, IT IS HEREBY ORDERED:


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1         1. The parties’ Stipulated Motion to Dismiss, ECF No. 38, is GRANTED.

 2         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or costs

 3             to any party.

 4         3. All pending motions, if any, are DENIED AS MOOT.

 5         4. All scheduled court hearings, if any, are STRICKEN.

 6         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 7   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

 8   close this case.

 9         DATED September 30, 2019.

10
                                                s/ Rosanna Malouf Peterson
11                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
